Case 1:20-cv-02956-AMD-RML Document 44-1 Filed 01/04/21 Page 1 of 7 PageID #: 471




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  Marcus A. Nussbaum, Esq. (MN 9581)
  FISHKIN, GURSHUMOV & NUSSBAUM, P.C.
  3059 Brighton 7th Street, 1st Fl.
  Brooklyn, NY 11235
  Tel: 718-509-0609
  Fax: 347-572-0439
  mn@fgnlawfirm.com
  Attorneys for Respondent Vladimir Shvartsman


    NATALIA POZNIAK,

             Petitioner,                            Docket No.: 1:20-cv-02956-AMD-RML

                        – vs. –
                                                    EXPERT WITNESS DISCLOSURE
    VLADIMIR SHVARTSMAN,

             Respondent.




         PLEASE TAKE NOTICE that respondent VLADIMIR SHVARTSMAN ("respondent"),

  pursuant to Rule 26(a)(2)(A) of the Federal Rules of Civil Procedure and pursuant to the directives

  of the Court on October 29, 2020, by his undersigned attorneys, hereby identifies Vera

  Kishinevsky, Ph. D. as an expert witness who is expected to present evidence under Federal Rules

  of Evidence 702, 703, and/or 705, and sets forth below the disclosures required by Rule 26(a)(2)

  of the Federal Rules of Civil Procedure:

         Subject Matter of Testimony: Dr. Kishinevsky is expected to offer testimony regarding:

  her background, education, and experience; the documentation and literature associated with the

  scientific methods and medical standards relied upon by her in her practice as a psychologist and

  as used by her in her observations of the child; her care for the Child in the last six months; the
Case 1:20-cv-02956-AMD-RML Document 44-1 Filed 01/04/21 Page 2 of 7 PageID #: 472




  observations made by her during the child’s visits to her office for family therapy; her observation

  of the Child’s interaction with respondent and his stepmother in family therapy, the Child’s

  observed emotional reactions when discussing: a) time spent with his mother and the several

  situations of his life with her when he was left alone for several hours due to Petitioner’s

  unexplained absences; b) the Child’s descriptions of Petitioner’s angry outbursts, as well as lack

  of warmth, care and involvement in his life; c) the Child’s desire to avoid telephone conversations

  with his mother when she called from Israel; d) the Child’s desire to live permanently with his

  father e) his life with his father; f) the respondent’s care for the Child; g) family events, visits to

  places of interest and interaction with his stepsisters. The expert psychologist will also specifically

  testify regarding: a) the Child’s body language during his interaction with respondent and

  respondent’s wife; b) the Child’s inability to recall one pleasant or positive event in his life with

  petitioner; c) the Child’s observed emotional reactions when discussing his recollection of his trips

  with respondent to Nevada, California, Egypt, Moscow, Germany and Eilat, robot building in a

  science museum and accompanying his father in organizing children's parties and other events; d)

  the Child’s observed emotional reactions when discussing family events together with his father,

  stepmother and stepsisters and trick-or-treating and a Halloween party, apple picking, strawberry

  picking and summer camp he attended with his stepsister. Dr. Kishinevsky is expected to offer

  testimony regarding the conclusions drawn from her observations.

         Summary of Facts/Opinions: Dr. Kishinevsky is expected to offer her professional

  scientific/medical opinion as to: a) the Child’s benefit from continued stability and warmth of his

  father’s family life and the continued development of a sense of safety, trust and inner comfort

  resulting therefrom which he was deprived of during his stay with petitioner; b) improvement of

  the Child’s mental health due to gradual immersion in "normal" family life and continued




                                                    1
Case 1:20-cv-02956-AMD-RML Document 44-1 Filed 01/04/21 Page 3 of 7 PageID #: 473




  therapeutic support; the possibility that if retuned to Petitioner, that the Child may suffer from

  emotional and behavioral stressors that are beyond his coping skills and may cause him significant

  mental health problems.

          A copy of the expert report of August 8, 2020 is annexed hereto.

          Respondent reserves the right to elicit testimony from any experts designated by any other

  party to this case.

          Respondent reserves the right to supplement this designation as to additional experts and

  the information as to their testimony as allowed by the Court, statute or common law.

          Respondent further reserves the right to designate such additional and/or rebuttal experts

  as necessary whose need cannot now be ascertained from the materials on file and exchanged by

  the parties.


  Dated: December 2, 2020


                                               FISHKIN, GURSHUMOV & NUSSBAUM, P.C.


                                               /s       Marcus Aurelius Nussbaum
                                        By:    Marcus A. Nussbaum, Esq. (MN 9581)
                                               3059 Brighton 7th Street, 1st Fl.
                                               Brooklyn, NY 11235
                                               Tel: 718-509-0609
                                               Fax: 347-572-0439
                                               mn@fgnlawfirm.com
                                               Attorneys for Respondent Vladimir Shvartsman




                                                  2
Case 1:20-cv-02956-AMD-RML Document 44-1 Filed 01/04/21 Page 4 of 7 PageID #: 474




                                   VERA KISHINEVSKY, Ph. D.
                                   New York State Licensed Psychologist
                            New York State Certified Bilingual School Psychologist

                                         275 Central Park West, Suite 1F,
                                             New York, NY, 10024
                                                  646.852-7594
                   Professional Experience
                   August 2002 to present – Private Practice

                   Administer Psychoeducational Batteries to school-age children
                   Discuss findings with parents and make recommendations

                   Work with families involved in legal conflicts.
                   Testify in court as an expert witness in a variety of cases.
                   Provide Family Therapy and Parenting Training to families involved

                   September 2001 to present – Adjunct Assistant Professor
                   Teach Graduate courses:

                   Psychological Testing for Counselors
                   Developmental Psychopathology (includes Child Abuse recognition)
                   Multicultural Counseling
                   Autism-Spectrum Disorders
                   Advanced Psychological Testing

                   Manhattan College
                   School of Education
                   4513 Manhattan College Parkway
                   Riverdale, N. Y. 10471
                   (718) 862-7957

                   October 1999 to June 2014 – School Psychologist

                   Conducted psychological evaluations and presented the results at Educational
                   Planning Conferences. Led a Crisis Prevention group for teachers and school
                   support personnel. Provided consultation to teachers and administration on
                   the ongoing basis.
Case 1:20-cv-02956-AMD-RML Document 44-1 Filed 01/04/21 Page 5 of 7 PageID #: 475




                   Norman Thomas High School
                   111 East 33rd Street and Park Avenue,
                   New York, New York, 10016
                   (212) 348-1694

                   September 1998 to June 1999 – Psychologist in Training

                   PS 171
                   103 Street & Madison Avenue,
                   New York, New York, 10038

                   Participated in weekly Pupil-Personnel Committee meetings. Consulted with
                   teachers as part of pre-referral support effort. Worked closely with other
                   School-Based Support Team members in coordination of student evaluation
                   and placement. Conducted psychological testing of pre-kindergarten,
                   kindergarten and elementary school students (ages 4 through 10 years) and
                   presented the results to parents. Led “Magic Circles” conflict resolution
                   groups for first graders, consulted with teachers on as-needed basis.
                   Conducted three individual therapy cases, worked closely with parents of
                   these students. Participated in conflict resolution and conflict mediation
                   programs.

                   September 1988 to June 1999 – ESL teacher, dean

                   Taught English as a Second Language. Worked with students suffering from
                   various social and emotional stressors, such as family instability, domestic
                   violence, and substance abuse. Worked with other teachers as team builder
                   and coordinator, actively participated in mentoring of new teachers.
                   Supported at-risk students. Worked with students’ parents assisting them in
                   their adjustment to new circumstances. As an academy dean, was involved in
                   conflict resolution, working closely with “problem students” and their parents,
                   handled teachers’ referrals.
Case 1:20-cv-02956-AMD-RML Document 44-1 Filed 01/04/21 Page 6 of 7 PageID #: 476




                   George Washington High School
                   192 Street & Audubon Avenue,
                   New York, New York, 10040


                   Education

                   New York University
                   School of Education
                   239 Greene Street,
                   New York, New York, 10003
                   (212) 998-5367
                   APA accredited Doctoral program in School Psychology. Ph. D. Degree
                   awarded in March 2001.

                   1990 to 1991
                   Jersey City State College
                   Jersey City, New Jersey, 07305-1597
                   Master of Arts
                   Major: Urban Education, English as a Second Language
                   1994 to 2001

                   1970 to 1976
                   Odessa State University
                   Odessa, Ukraine
                   Master of Arts
                   Major: Russian Language and Literature


                   RESEARCH AND PUBLICATIONS:
                   Russian Immigrants in the United States, Adapting to American Culture,
                   LFB Scholarly Publishing, LLC, New York, 2004
                   Russian Mothers and Daughters, Chapter in The Bridge: Dialogues
                   Across Cultures (2005) T. Levine Bar-Yosef, Ed. Gestalt Institute Press,
                   Metairie/New Orleans, LA


                   MEMBERSHIP
                   American Psychological Association,
                   Multicultural Psychology Division
                   AWARDS: Ted Bernstein Award for excellence in education
                   Letters of recommendation are available upon request
Case 1:20-cv-02956-AMD-RML Document 44-1 Filed 01/04/21 Page 7 of 7 PageID #: 477




                                        Vera Kishinevsky, Ph. D.
                                 NY State Licensed Bilingual Psychologist
                                    275 Central Pari• West, Suite lF,
                                          New Yorl•, NY, 10024
                                              646.852.7594
                                      vcra.kishinevsky@gmail.com
                                           License#: 015193-1
                                            TIN: XX-XXXXXXX




 August 8, 2020



 Sergei Shwartsman has been in my care for six months. He was observed in interaction with his father
 and his stepmother in family therapy and received several individual therapy sessions. During this
 time, he spoke about his stressful and chaotic life with his mother and described several situations of
 his life with her when he was left alone for several hours due to his mother 's unexplained absences.
  Sergei also described his mother's angry outbursts as well as lack of warmth, care and involvement in
 his life . He said, "She did not take me places; she forgot to buy me things she promised and then she
 yelled at me when I reminded her." Sergei teared several times when he spoke about his desire to
 avoid telephone conversations with his mother when she called from Israel. He stated multiple times
 in no uncertain terms that he wants to live permanently with his father, that his life with him is "So
 much better." He spoke about his father's caring for him and his efforts to make his life " normal, like
 other kids have" and described family events, visits to places of interest and interaction with his
 stepsisters in joyous tone. Sergei 's body language during his interaction with his father and stepmother
 supported his verbal statements; he looked happy, relaxed and comfortable addressing them and
 asking them questions .


 Sergei could not recall one pleasant or positive even in his life with his mother. He recalled with joy
 the following experiences he shared with his father: trips to Nevada, California, Egypt, Moscow,
 Germany and Eilat, robot building in a science museum and accompanying his father in organizing
 children's parties and other events. He spoke with joy about the following family events together with
 his father, stepmother and stepsisters: trick-or-treating and a Halloween party, apple picking and
 strawberry picking and summer camp he attended with his stepsister.


1 strongly believe that Sergei Shwartsman will benefit from continued stability and warmth of his
father's family life and will develop a sense of safety, trust and inner comfort he was deprived of
during his stay with his mother. His mental health will improve due to gradual immersion in " normal"
family I ife and continued therapeutic support. If he is returned to his mother, Sergei may suffer from
emotional and behavioral stressors that are beyond his coping skills and may cause him significant
mental health problems.
